Stockton, J.
1. The motion for a continuance was properly overruled. The affidavit of defendant in support of the motion, did not make out a good cause for a continuance. It is not shown, that the facts expected to be proved by the witness, were material, or relevant; nor is it shown that defendant knew of no other witness, by whom the same facts could be fully proved. It was necessary for the defendant to connect the testimony, expected to be given by the absent witness, with the offense with which the defendant w7as charged.
2. The demurrer to the indictment was for the reason, 1. That the same did hot set forth that defendant had in his possession, any coin counterfeited in the similitude of the current coin of the United States, and that the same does not describe any coin known to the laws of Iowa. Under our statute, the crime with which the defendant was charged, was that of “ having in his possession, at the same time, pieces of false money, or coin counterfeited in the similitude of silver coin, current by law and usage in the state of Iowa, knowing the same to be false and counterfeit, and with intent to pass the same as true.” Code, section 2631. It was sufficient, therefore, to charge the defendant in the language of the statute. If the coin was counterfeited in the similitude of coin current, by usage, in the state of Iowa, the offense is sufficiently described. It was not necessary to charge that the coin w'as counterfeited in the similitude of the current coin of the United States.
*5363. It was not necessary that the indictment should charge that the counterfeit coin was of any value. It is sufficiently alleged, that ten of the pieces of counterfeit coin were of the denomination of half dollars, and a like number of the denomination of quarter dollars.
4. We think it is sufficiently alleged, that the defendant had the counterfeit coin in his possession, knowing the same to be counterfeit, and intending to pass the same as true coin.
5. The defendant further assigns for error, that the verdict of the jury was not such as to authorize the judgment of the court, and that it does not show the defendant guilty of any crime known to the laws of Iowa. The jury found “ the defendant guilty, as charged in the indictment, and that he had in his possession, at the time, thirteen pieces of false and counterfeit money, in the similitude of silver coin, current in the state of Iowa, knowing the same to be false and counterfeit, and with intent to pass the same as true.” It was not necessary for the jury, by their verdict, to find more than that the defendant was guilty, as charged in the indictment. If there was any valid objection to the remainder of their finding, it was in the discretion of the court to reject the same, and render judgment on the verdict of guilty.
Judgment aifirmed.